Citation Nr: 0200566	
Decision Date: 01/15/02    Archive Date: 01/25/02

DOCKET NO.  98-15 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Entitlement to a rating higher than 10 percent for 
residuals of a low back injury, prior to July 22, 1998, on 
appeal from the initial grant of service connection.  

2.  Entitlement to a rating higher than 20 percent for 
residuals of a low back injury, from July 22, 1998, on appeal 
from the initial grant of service connection.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel 


INTRODUCTION

The veteran served on active duty from November 1989 to 
September 1997.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for the residuals of a low back injury and assigned a 10 
percent rating effective from September 4, 1997.  The veteran 
appealed for a higher rating.  And in October 1999, the RO 
increased his rating from 10 to 20 percent, but with a 
different effective date of July 22, 1998.  He wants the 
higher 20 percent rating effective from the earlier date of 
September 4, 1997, and a rating higher than 20 percent as of 
July 22, 1998.  So those are the two issues currently on 
appeal.

In March 2000, the veteran gave testimony at a video-
conference hearing before the undersigned Board member.  A 
transcript of the hearing is of record.  The veteran 
submitted additional evidence during the hearing and waived 
his right to have it initially considered by the RO.  
38 C.F.R. § 20.1304 (2001).  


REMAND

Unfortunately, another remand is required in this appeal so 
that additional development may be undertaken in order to 
fulfill the VA's duty to assist the veteran with his claims.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  Among 
other things, this law redefines the obligations of VA with 
respect to notice and the duty to assist.  With certain 
exceptions not pertinent to this particular appeal, this 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  See 
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000); 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also VAOPGCPREC 11-2000 
(Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA also has promulgated regulations implementing the VCAA.  
See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The VCAA had not been enacted when the RO adjudicated the 
appellant's claim, and the RO should address whether it has 
fully complied with all notice and assistance required.

The veteran and his representative contend, in essence, that 
his low back disability is more severe than the current 
evaluation reflects.  He states that he experiences constant 
pain and discomfort which is worsened with movement, disturbs 
his sleep, and is only relaxed somewhat with medication.  The 
veteran has appealed the initial evaluations of a low back 
injury, and staged ratings have been considered.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

A review of the record reveals that this claim was remanded 
in March 2000.  In addition to considering staged ratings, 
the Board determined that the VA examinations of record did 
not adequately address the rating factors discussed by the 
United States Court of Appeals for Veterans Claims (Court) 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The holding of 
the Court was that when a veteran alleges he suffers pain due 
to a service-connected musculoskeletal disability in which 
the degree of disability is based on consideration of 
limitation of motion, an examiner's report should assess the 
degree of additional functional loss, if any, due to the 
pain, weakened movement, excess or premature fatigability, or 
incoordination.  Additionally examination was ordered and the 
rating factors discussed by DeLuca were to be addressed.  The 
veteran underwent a VA examination in August 2000, and his VA 
outpatient treatment records and private treatment records 
were obtained and associated with his claims folder, too.  
However, the factors discussed in DeLuca were not addressed.  
The Court held in Stegall v. West, 11 Vet. App. 268 (1998), 
that a remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  It also was held that when the remand orders 
are not complied with, the Board errs in failing to ensure 
compliance.  Therefore, because it is necessary to apply the 
factors set forth in DeLuca, remand is again required.  

Accordingly, while the Board regrets the further delay in 
deciding this appeal, the case is again remanded to the RO 
for the following development and consideration:

1.  Ask the veteran if he has received 
medical treatment or follow-up for his 
low back injury since November 2000.  If 
he has received private treatment, ask 
him to provide the name, address, and an 
appropriate release for the medical 
records of each private care provider.  
Ask him for the name of each VA medical 
facility at which he has received 
treatment for his low back injury, if 
any, since November 2000.

On receipt of appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631-32 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(e)).

Associate with the claims file all VA 
treatment records since November 2000.

2.  Schedule the veteran for an 
appropriate VA examination to assess the 
severity of his service-connected low 
back disability.  The claims folder and a 
copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done, to 
include specifically range of motion 
studies (in degrees), and the examiner 
should review the results of any testing 
prior to completion of the examination 
report.  

The examiner should determine whether 
there is weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  The examiner should 
express an opinion as to whether pain 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination also should be 
portrayed, if feasible, in terms of the 
degree of additional range of motion loss 
due to pain on use during flare-ups.  
The examiner should specifically address 
whether the veteran has persistent 
symptoms compatible with sciatic 
neuropathy with pain and demonstrable 
muscle spasm, absent ankle jerk, other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief.  

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

3.  Thereafter, review the claims file.  
If any development is incomplete, or if 
the examination report does not contain 
sufficient information, take corrective 
action before readjudicating the claims.  
38 C.F.R. § 4.2 (2001).  Whether the 
rating for the low back should be further 
staged should be addressed as well.  
See Fenderson, supra.

Assure that all notice and development 
required by the VCAA has been done.

4.  Thereafter, readjudicate the claims.  
If the benefits sought on appeal remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to the 
veteran and his representative.  Also 
provide an appropriate period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	KEITH W. ALLEN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


